Title: C. W. F. Dumas to John Adams: A Translation, 15 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & Dear Sir
The Hague, 15 February 1781

Without wanting to disagree with any of the good reasons you gave me in your letter of the 12th regarding the prompt publication of the resolution of Congress, I would, however, have wanted it to be postponed for at least another day, for all the reasons which I have had the honor to tell you. The printed copy that you have was a sufficient guarantee of the démarche that I could have made in order for you to form a liaison at the present time with a minister, and through him, with his court. I believe your commission will lead you to this liaison sooner or later. As for the present, nothing is happening here that is worth your attention. A courier is expected here near the end of the month, with a response to the reclamation that the republic sent by courier on the 12th of January regarding the captured vessels and the stipulated relief. I think this courier will bring dispatches preparatory for peace or for continued war with England, depending on whether or not that power seems reasonable or stubborn.
I have been using a cipher with the committee for foreign affairs since the beginning of my correspondence with Congress. If Mr. Lovell uses that one, I would be able to decipher any letter that he sends to you if you send me the letter or a copy.

In the East Indies British affairs are in a bad state. Hyder Ali Kahn has taken Mahé for France. The Mahrattas fought them at Arcot. Their forces there consist of only three ships of the line and some frigates. The French called in by Hyder Ali Kahn, arrived there five ships of the line strong.
I hope, sir, that, for greater security in case of accident, you have sent or will send a duplicate and triplicate of your letter written to Congress on my behalf.
I remain at your service, be it at Leyden, here, or at Amsterdam, and with great respect, sir, your very humble and very obedient servant

Dumas

